        Case 1:20-cv-00503-JDP Document 7 Filed 04/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    PABLO CHAVEZ,                                      1:20-cv-00503-JDP (PC)
12                          Plaintiff,
                                                         ORDER DISREGARDING MOTION TO
13             v.                                        PROCEED IN FORMA PAUPERIS
                                                         AS MOOT
14    KINGS COUNTY, et al.,
                                                         ECF No. 6
15                          Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   § 1983. On April 20, 2020, plaintiff filed the instant application to proceed in forma pauperis.

19   Because the court granted plaintiff’s previous application to proceed in forma pauperis in the

20   present case on April 13, 2020, ECF No. 4, it is hereby ordered that plaintiff’s application on

21   April 20, 2020, ECF No. 6, is disregarded as moot.

22
     IT IS SO ORDERED.
23

24
     Dated:         April 24, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27   No. 204.
28
